Citation Nr: 0205602	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  01-02 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. O. F. C., M.D.


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1951 to 
July 1953.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  Review of the claims file reveals that 
the issue on appeal was previously denied by the Board in 
appellate decisions rendered in April 1981, October 1985, and 
December 1998.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in a October 1985 Board decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  


CONCLUSIONS OF LAW

1. The October 1985 Board decision is final.  38 U.S.C. 
§ 4004 (1982); 38 C.F.R. §§ 19.104 (1985); currently 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).  

2. New and material evidence has been submitted since the 
final October 1985 Board decision and the claim of 
entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In light of the favorable decision to reopen the veteran's 
claims, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The appellant asserts that his exposure to traumatic events 
while on active duty during the Korean Conflict resulted in 
the development of PTSD.  He claims that he has presented new 
and material evidence with which to reopen the previously 
denied and final claim of entitlement to service connection 
for an acquired psychiatric disorder, and that the evidence 
of record, including the new and material evidence, 
demonstrates that he has PTSD that is related to service.  

An April 1981 Board decision denied service connection for an 
acquired psychiatric disorder, including schizophrenia, on 
the bases that a psychiatric disorder had not been manifested 
in service and that the appellant's schizophrenia, a 
psychosis, had not been manifested to a compensable degree 
within the first year after service.  A subsequent Board 
decision, in October 1985, again denied the appellant's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, finding that new and material had not 
been submitted to reopen and also addressing the merits of 
the claim.  The October 1985 decision is final.  See 
38 U.S.C. § 4004 (1982); 38 C.F.R. §§ 19.104 (1985); 
currently 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).  

A December 1998 Board decision denied a claim of compensation 
for an acquired psychiatric disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  
Since that decision did not address the claim of service 
connection for psychiatric disability, it is not pertinent to 
the current appeal.  

The evidence before the Board at the time of its October 1985 
decision included the appellant's service medical records, 
which showed no complaint, treatment, or finding of any 
psychiatric disability.  

Postservice medical evidence considered by the October 1985 
Board decision included 1960, 1961, and 1973 VA examination 
reports that noted normal psychiatric findings, private and 
VA medical records, dated in 1977 and 1978, that showed 
diagnosis of and treatment for schizophrenia since 1976, a 
May 1979 informal hearing report, a transcript of the 
appellant's March 1983 Regional Office hearing, and private 
medical records from L. T. A., M.D., which were received at 
the March 1983 hearing and showed psychiatric treatment from 
October 1976 to August 1978.  

The evidence received since the October 1985 Board decision 
includes medical statements from J. O. F. C., M.D., dated in 
February 2000 and March 2001, that identify the appellant's 
psychiatric problems as paranoid schizophrenia with 
depression (Axis I) and PTSD (Axis II), and trace the origin 
of the PTSD to the depressive and "anxiogenic" episodes 
with recurrent crises of fear related to traumatic 
occurrences that he suffered in Korea; and a copy of the 
transcript of a March 2001 Regional Office hearing at which 
the appellant and J. O. F. C., M.D., presented testimony 
concerning the appellant's combat experiences in Korea and 
the impact those experiences had upon the development of his 
psychiatric problems.  

After reviewing the evidence submitted since its October 1985 
appellate decision, the Board finds that such evidence is new 
and material because it includes competent medical evidence 
of a psychiatric disorder (PTSD) attributable to military 
service.  Accordingly, the Board reopens the claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104(d); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
However, the Board believes that additional evidence must be 
obtained before it can render a decision regarding the claim.  
To decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

